Table of Contents

Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is entered into as of May 12, 2006 between BioMimetic
Therapeutics, Inc., a Delaware corporation (the ‘‘Corporation’’), and
                                 (‘‘Indemnitee’’).

RECITALS

A.    The Corporation believes that it is essential to its best interests to
attract and retain highly capable persons to serve as directors, officers, and
agents.

B.    Indemnitee is or has been selected to be a director, officer, or agent of
the Corporation.

C.    The Corporation and Indemnitee recognize the increased risk of litigation
and other claims being asserted against directors, officers, and other agents of
the Corporation.

D.    In recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s service to the Corporation,
and in order to induce Indemnitee to provide or continue to provide services to
the Corporation as a director, officer, or agent, the Corporation wishes to
provide in this Agreement for the indemnification and the advancing of expenses
to Indemnitee to the fullest extent permitted by law and as set forth in this
Agreement and, to the extent applicable, insurance is maintained for the
coverage of Indemnitee under the Corporation’s policies of directors’ and
officers’ liability insurance.

IN CONSIDERATION of the foregoing and of Indemnitee’s providing services to the
Corporation directly or, at its request, with another enterprise, the parties
agree as follows:

1.    DEFINITIONS.

1.1    Board: The board of directors of the Corporation.

1.2    Change in Control: A state of affairs that shall be deemed to have
occurred if:

(a)    Any person becomes the ‘‘beneficial owner’’ (as that term is defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the ‘‘Exchange
Act’’)), directly or indirectly, of securities representing twenty percent (20%)
or more of the total voting power of the Corporation’s then-outstanding voting
securities;

(b)    During any period of two consecutive years, individuals who, at the
beginning of such period constitute the board, together with any new director
whose election by the board or nomination for election by the Corporation’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then in office either who were directors at the beginning of the
two-year period, or whose election or nomination was previously so approved,
cease for any reason to constitute a majority of the board;

(c)    The shareholders of the Corporation approve a merger or consolidation of
the Corporation with any other Corporation, other than a merger or consolidation
that would result in the voting securities of the Corporation outstanding
immediately before such merger or consolidation continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty-one percent (51%) of the total voting power
represented by the voting securities of the corporation or such surviving entity
outstanding immediately after such merger or consolidation; or

(d)    The shareholders of the Corporation approve a plan of complete
liquidation of the Corporation, or an agreement for the sale or disposition by
the Corporation (whether in one transaction or a series of transactions) of all
or substantially all of the Corporation’s assets.

1.3    Expenses:

(a)    Any expense, liability, or loss, including attorneys’ fees, judgments,
fines, ERISA excise taxes and penalties, or amounts paid or to be paid in
settlement;


--------------------------------------------------------------------------------


Table of Contents

(b)    Any interest, assessments, or other charges imposed on any of the items
in subparagraph (a) above; and

(c)    Any federal, state, local, or foreign taxes imposed as a result of the
actual or deemed receipt of any payments under this Agreement paid or incurred
in connection with investigating, defending, being a witness in, participating
in (including on appeal), or preparing for any of the foregoing in, any
proceeding relating to any Indemnifiable Event.

1.4    Indemnifiable Event: Any event or occurrence that takes place either
before or after the execution of this Agreement, related to the fact that
Indemnitee is or was a director or an officer of the Corporation, or while a
director or officer is or was serving at the request of the Corporation as a
director, officer, employee, trustee, agent, or fiduciary of another foreign or
domestic corporation, partnership, joint venture, employee benefit plan, trust,
or other enterprise, or was a director, officer, employee, or agent of a foreign
or domestic corporation that was a predecessor corporation of the Corporation or
another enterprise at the request of such predecessor corporation, or related to
anything done or not done by Indemnitee in any such capacity, whether the basis
of the proceeding is an alleged action in an official capacity as a director,
officer, employee, or agent, or in any other capacity while serving as a
director, officer, employee, or agent of the Corporation, as described in this
paragraph.

1.5    Independent Counsel: The person or body appointed in connection with
Section 3.

1.6    Person: ‘‘person’’ (as that term is used in §§13(d) and 14(d) of the
Exchange Act), other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Corporation acting in such capacity or a
Corporation owned, directly or indirectly, by the shareholders of the
Corporation in substantially the same proportions as their ownership of shares
of the Corporation at the date of this Agreement.

1.7    Participant: A person who is a party to, or witness or participant
(including on appeal) in, a Proceeding.

1.8    Potential Change in Control: A state of affairs that shall be deemed to
exist if:

(a)    The Corporation enters into an agreement or arrangement, the consummation
of which would result in the occurrence of a Change in Control;

(b)    Any Person (including the Corporation) announces publicly an intention to
take or to consider taking actions that, if consummated, would constitute a
Change in Control;

(c)    Any Person who is or becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing ten percent (10%) or
more of the combined voting power of the Corporation’s then-outstanding voting
securities, increases his or her beneficial ownership of such securities by five
percent (5%) or more over the percentage owned by such person on the date of
this Agreement; or

(d)    The Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

1.9    Proceeding: Any threatened, pending, or completed action, suit, or
proceeding, or any inquiry, hearing or investigation, whether conducted by the
Corporation or any other party, that Indemnitee in good faith believes might
lead to the institution of any such action, suit, or proceeding, whether civil,
criminal, administrative, investigative, or other.

1.10    Reviewing Party: The person or body appointed in accordance with Section
3.

1.11    Voting Securities: Any securities of the Corporation that have the right
to vote generally in the election of directors.

2.    AGREEMENT TO INDEMNIFY.

2.1    General Agreement. In the event Indemnitee was, is, or becomes a
participant in, or is threatened to be made a participant in, a Proceeding by
reason of (or arising in part out of) an

2


--------------------------------------------------------------------------------


Table of Contents

Indemnifiable Event, the Corporation shall indemnify the Indemnitee from and
against any and all Expenses to the fullest extent permitted by law, as the same
exists or may hereafter be amended or interpreted (but in the case of any such
amendment or interpretation, only to the extent that such amendment or
interpretation permits the Corporation to provide broader indemnification rights
than were permitted before this Agreement). The parties to this Agreement intend
indemnification in excess of that expressly permitted by statute, including,
without limitation, any indemnification provided by the Corporation’s articles
of incorporation, its bylaws, a vote of its shareholders or disinterested
directors, or applicable law.

2.2    Initiation of Proceeding. Notwithstanding anything in this Agreement to
the contrary, Indemnitee shall not be entitled to indemnification under this
Agreement in connection with any Proceeding initiated by Indemnitee against the
Corporation or any director or officer of the Corporation unless (i) the
Corporation has joined in or the Board has consented to the initiation of such
Proceeding; (ii) the Proceeding is one to enforce indemnification rights under
Section 5; or (iii) the Proceeding is instituted after a Change in Control and
Independent Counsel has approved its initiation.

2.3    Expense Advances. If so requested by Indemnitee, the Corporation shall
within ten (10) business days of such request, advance all Expenses to
Indemnitee (an ‘‘Expense Advance’’). Notwithstanding the foregoing, to the
extent that the Reviewing Party determines that Indemnitee would not be
permitted to be so indemnified under applicable law, the Corporation shall be
entitled to be reimbursed by Indemnitee for all such amounts, and Indemnitee
hereby agrees to reimburse the Corporation promptly for the same. If Indemnitee
has commenced legal proceedings in a court of competent jurisdiction to secure a
determination that Indemnitee should be indemnified under applicable law as
provided in Section 4, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding, and Indemnitee shall not be required to reimburse the
Corporation for any Expense Advance until a final judicial determination is made
(as to which all rights of appeal have been exhausted or have lapsed).
Indemnitee’s obligation to reimburse the Corporation for Expense Advances shall
be unsecured and no interest shall be charged thereon.

2.4    Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits in
defense of any Proceeding relating in whole or in part to an Indemnifiable Event
or in defense of any issue or matter in such Proceeding, Indemnitee shall be
indemnified against all Expenses incurred in connection with such issue, matter,
or event.

2.5    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for a portion of Expenses,
but not for the total amount of Expenses, the Corporation shall indemnify the
Indemnitee for the portion to which Indemnitee is entitled.

2.6    Exceptions to Indemnification. No indemnification pursuant to this
Agreement shall be paid by the Corporation:

(a)    in respect to any transaction if it shall be determined by the Reviewing
Party, or by final judgment or other final adjudication, that Indemnitee derived
an improper personal benefit;

(b)    on account of Indemnitee’s conduct which is determined by the Reviewing
Party, or by final judgment or other final adjudication, to have involved acts
or omissions that Indemnitee knew or should have known were unlawful,
fraudulent, dishonest, or constitute willful misconduct;

(c)    if the Reviewing Party or a court having jurisdiction in the matter shall
determine that such indemnification is in violation of the Corporation’s
Certificate of Incorporation, its By-Laws or the law; or

(d)    on account of any Proceeding in which judgment is rendered against
Indemnitee for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Corporation under the provisions of Section
16(b) of the Exchange Act or similar provisions of any federal, state, or local
laws.

3


--------------------------------------------------------------------------------


Table of Contents

3.    REVIEWING PARTY.

Before any Change in Control, the Reviewing Party shall be any appropriate
person or body consisting of a member or members of the Board or any other
person or body appointed by the Board who is not a party to the Proceeding with
respect to which Indemnitee is seeking indemnification; after a Change in
Control, the Reviewing Party shall be the Independent Counsel. With respect to
all matters arising after a Change in Control concerning the rights of
Indemnitee to indemnity payments and Expense Advances under this Agreement or
any other agreement or under applicable law or the Corporation’s articles of
incorporation or bylaws now or hereafter in effect relating to indemnification
for Indemnifiable Events, the Corporation shall seek legal advice only from
Independent Counsel selected by Indemnitee and approved by the Corporation, the
approval of whom shall not be unreasonably withheld, and who has not otherwise
performed services for the Corporation or Indemnitee (other than in connection
with indemnification matters) within the last five years. The Independent
Counsel shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The counsel, among other things, shall
render a written opinion to the Corporation and Indemnitee as to whether and to
what extent Indemnitee should be permitted to be indemnified under applicable
law. The Corporation agrees to pay the reasonable fees of the Independent
Counsel and to indemnify fully such counsel against any and all expenses,
including attorneys’ fees, claims, liabilities, loss, and damages arising out of
or relating to this Agreement or the engagement of Independent Counsel under
this Agreement.

4.    INDEMNIFICATION PROCESS AND APPEAL.

4.1    Indemnification Payment. Indemnitee shall receive indemnification of
Expenses from the Corporation in accordance with this Agreement as soon as
practicable after Indemnitee has made written demand on the Corporation for
indemnification, unless the Reviewing Party has given a written opinion to the
Corporation that Indemnitee is not entitled to indemnification under this
Agreement or applicable law.

4.2    Suit To Enforce Rights. Regardless of any action by the Reviewing Party,
if Indemnitee has not received full indemnification within thirty (30) days
after making a demand in accordance with Section 4.1 above, Indemnitee shall
have the right to enforce its indemnification rights under this Agreement by
commencing litigation in any court jurisdiction in which the Corporation has an
office seeking an initial determination by the court or challenging any
determination by the Reviewing Party or any aspect of the Agreement. The
Corporation hereby consents to service of process and to appear in any such
proceeding. Any determination by the Reviewing Party not challenged by
Indemnitee shall be binding on the Corporation and Indemnitee. The remedy
provided in this Section 4.2 shall be in addition to any other remedies
available to Indemnitee in law or equity.

4.3    Defense to Indemnification, Burden of Proof, and Presumptions. It shall
be a defense to any action brought by Indemnitee against the Corporation to
enforce this Agreement (other than an action brought to enforce a claim for
Expenses incurred in defending a proceeding in advance of its final disposition
when the required undertaking has been tendered to the Corporation) that it is
not permissible under this Agreement or applicable law for the Corporation to
indemnify the Indemnitee for the amount claimed. In connection with any such
action or any determination by the Reviewing Party or otherwise as to whether
Indemnitee is entitled to be indemnified under this Agreement, the burden of
proving such a defense or determination shall be on the Corporation. Neither the
failure of the Reviewing Party or the Corporation (including its Board,
Independent Counsel, or its shareholders) to have made a determination prior to
the commencement of such action by Indemnitee that indemnification is proper
under the circumstances because Indemnitee has met the standard of conduct set
forth in applicable law, nor an actual determination by the Reviewing Party or
Corporation (including its Board, Independent Counsel, or its shareholders) that
Indemnitee had not met such applicable standard of conduct shall be a defense to
the action or create a presumption that Indemnitee has not met the applicable
standard of conduct. For purposes of this Agreement, the termination of any
claim, action, suit, or proceeding, by judgment, order, settlement (whether with
or

4


--------------------------------------------------------------------------------


Table of Contents

without court approval), conviction, or on a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief, or that a court
has determined that indemnification is not permitted by applicable law.

5.    INDEMNIFICATION FOR EXPENSES INCURRED IN ENFORCING RIGHTS.

5.1    The Corporation shall indemnify the Indemnitee against, and if requested
by Indemnitee, the Corporation shall, within ten business days of such request,
advance to Indemnitee, all Expenses as are incurred by Indemnitee in connection
with any claim asserted against or action brought by Indemnitee for:

(a)    Indemnification of Expenses or an Expense Advance by the Corporation
under this Agreement or any other agreement or under applicable law or the
Corporation’s articles of incorporation or bylaws now or hereafter in effect
relating to indemnification for Indemnifiable Events, or

(b)    Recovery under directors’ and officers’ liability insurance policies
maintained by the Corporation for amounts paid in settlement if the Independent
Counsel has approved the settlement.

5.2    The Corporation shall not settle any Proceeding in any manner that would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent. Neither the Corporation nor Indemnitee will unreasonably withhold its
consent to any proposed settlement. The Corporation shall not be liable to
indemnify the Indemnitee under this Agreement with regard to any judicial award
if the Corporation was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such action; however, the
Corporation’s liability under this Agreement shall not be excused if its
participation in the Proceeding was barred by this Agreement.

6.    ESTABLISHMENT OF TRUST.

In the event of a Change in Control or a Potential Change in Control, the
Corporation shall, upon written request by Indemnitee, create a trust for the
benefit of the Indemnitee (‘‘the Trust’’) and from time to time, upon written
request of Indemnitee, shall fund the Trust in an amount sufficient to satisfy
any and all Expenses reasonably anticipated at the time of each such request to
be incurred in connection with investigating, preparing for, participating in,
and/or defending any Proceeding relating to an Indemnifiable Event. The amount
or amounts to be deposited in the Trust under the foregoing funding obligation
shall be determined by the Reviewing Party. The terms of the Trust shall provide
that on a Change in Control, (i) the Trust shall not be revoked or the principal
invaded without the written consent of the Indemnitee, (ii) the Trustee shall
advance, within ten business days of a request by the Indemnitee, all Expenses
to the Indemnitee (provided that the Indemnitee hereby agrees to reimburse the
Trust under the same circumstances for which the Indemnitee would be required to
reimburse the Corporation under Section 2.3 above), (iii) the Trust shall
continue to be funded by the Corporation in accordance with the funding
obligation set forth in this Section 6, (iv) the Trustee shall promptly pay to
the Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification under this Agreement or otherwise, and (v) all unexpended funds
in the Trust shall revert to the Corporation on a final determination by the
Reviewing Party or a court of competent jurisdiction, as the case may be, that
the Indemnitee has been fully indemnified under the terms of this Agreement. The
Trustee shall be chosen by the Indemnitee. Nothing in this Section 6 shall
relieve the Corporation of any of its obligations under this Agreement. All
income earned on the assets held in the Trust shall be reported as income by the
Corporation for federal, state, local, and foreign tax purposes. The Corporation
shall pay all costs of establishing and maintaining the Trust, and shall
indemnify the Trustee against any and all expenses (including attorneys’ fees),
claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the establishment and maintenance of the Trust.

7.    NONEXCLUSIVITY.

The rights of Indemnitee under this Agreement shall be in addition to any other
rights Indemnitee may have under the Corporation’s articles of incorporation,
bylaws, applicable law, or

5


--------------------------------------------------------------------------------


Table of Contents

otherwise. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Corporation’s articles of incorporation, bylaws,
applicable law, or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits afforded by such change.

8.    LIABILITY INSURANCE.

To the extent the Corporation maintains an insurance policy or policies
providing directors’ and officers’ liability insurance, Indemnitee shall be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage available for any corporation director or
officer.

9.    PERIOD OF LIMITATIONS.

No legal action shall be brought and no cause of action shall be asserted by or
on behalf of the Corporation or any affiliate of the Corporation against
Indemnitee, Indemnitee’s spouse, heirs, executors, or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, or such longer period as may be required by state law
under the circumstances. Any claim or cause of action of the Corporation or its
affiliate shall be extinguished and deemed released unless asserted by the
timely filing of a legal action within such period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action, the shorter period shall govern.

10.    AMENDMENT OF THIS AGREEMENT.

No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by both of the parties to this Agreement. No waiver
of any of the provisions of this Agreement shall operate as a waiver of any
other provisions (whether or not similar), nor shall such waiver constitute a
continuing waiver. Except as specifically provided in this Agreement, no failure
to exercise or any delay in exercising any right or remedy shall constitute a
waiver.

11.    SUBROGATION.

In the event of payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Corporation effectively to bring suit to
enforce such rights.

12.    NO DUPLICATION OF PAYMENTS.

The Corporation shall not be liable under this Agreement to make any payment in
connection with any claim made against Indemnitee to the extent Indemnitee has
otherwise received payment (under any insurance policy, bylaw, or otherwise) of
the amounts otherwise indemnifiable under this Agreement.

13.    BINDING EFFECT.

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation, or otherwise to
all or substantially all of the business and/or assets of the Corporation),
assigns, spouses, heirs, and personal and legal representatives. The Corporation
shall require and cause any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all, substantially all, or a substantial
part, of the business or assets of the Corporation or both, by written agreement
in form and substance satisfactory to Indemnitee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform if no such succession had taken place.
The indemnification provided

6


--------------------------------------------------------------------------------


Table of Contents

under this Agreement shall continue as to Indemnitee for any action taken or not
taken while serving in an indemnified capacity pertaining to an Indemnifiable
Event even though Indemnitee may have ceased to serve in such capacity at the
time of any proceeding.

14.    SEVERABILITY.

If any portion of this Agreement shall be held by a court of competent
jurisdiction to be invalid, void, or otherwise unenforceable, the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of this Agreement containing any
provision held to be invalid, void, or otherwise unenforceable, that is not
itself invalid, void, or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, void, or unenforceable.

15.    GOVERNING LAW.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed in this state without giving effect to the principles of conflicts of
laws.

16.    NOTICES.

All notices, demands, and other communications required or permitted under this
Agreement shall be made in writing and shall be deemed to have been duly given
if delivered by hand, against receipt, or mailed, postage prepaid, certified or
registered mail, return receipt requested, and addressed to the Corporation at:

BioMimetic Therapeutics, Inc.
389A Nichol Mill Lane
Franklin, TN 37067
Attn: President

and to Indemnitee at:

Notice of change of address shall be effective only when given in accordance
with this agreement. All notices complying with this paragraph shall be deemed
to have been received on the date of delivery or on the third business day after
mailing.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] BioMimetic Therapeutics, Inc. [spacer.gif] [spacer.gif]   By:
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif] Samuel E. Lynch
President & CEO [spacer.gif] [spacer.gif] Title: [spacer.gif]

7


--------------------------------------------------------------------------------
